  Case 14-44524       Doc 42      Filed 02/15/19 Entered 02/15/19 08:57:53          Desc Main
                                    Document     Page 1 of 2

                       UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN RE                                               )       Chapter 7
                                                    )
Kevin D. Jennings                                   )       CASE NO. 14-44524
                                                    )
                                  Debtor(s).        )       Hon. Pamela S. Hollis


                               CERTIFICATE OF SERVICE

           I, Cindy M. Johnson, an attorney, certify that I served true and correct copies
of the Notice of Final Report to the debtor(s), the debtor(s) attorney, all parties in
interest, and all creditors (listed on the below service list) via electronic service on those
registered in the CM/ECF system and, for those not listed in the CM/ECF system, at the
addresses listed, by placing them in envelopes, properly addressed, with proper postage
prepaid, and depositing them in the United States Mail Chute at 140 S. Dearborn
Street, Chicago, Illinois at or before 5:00 p.m. on February 15, 2019.


Cindy M. Johnson                                    ___/s/ Cindy M. Johnson_____________
Chpater 7 Trustee
140 S. Dearborn St., Suite 1510
Chicago, IL 60603
312-345-1306

                                        SERVICE LIST


Electronic Mail Notice List
    William D Cherny bill@chernylaw.com, r42907@notify.bestcase.com
    Cindy M. Johnson       cmjtrustee@jnlegal.net, cjohnson@ecf.epiqsystems.com
    Patrick S Layng     USTPRegion11.ES.ECF@usdoj.gov
    Steven C Lindberg      bankruptcy@fallaw.com
    Crystal V Sava     ccaceres@alolawgroup.com, bankruptcy@alolawgroup.com


Manual Notice List

See attached
  Case 14-44524      Doc 42   Filed 02/15/19 Entered 02/15/19 08:57:53   Desc Main
                                Document     Page 2 of 2

                              MANUAL NOTICE LIST


Kevin D. Jennings
16249 S. Howard St.
Plainfield, IL 60586-2316

Bank of America
4060 Ogletown/Stanton Rd
Newark, DE 19713

Chase
PO Box 15298
Wilmington, DE 19850-5298

(p)CITIBANK
PO BOX 790034
ST LOUIS MO 63179-0034

Freedman Anselmo Lindberg LLC
1771 W. Diehl Road, Ste 150
Naperville, IL 60563-4947

Navy Federa Credit Union
Attention: Bankruptcy
PO Box 3000
Merrifield, VA 22119-3000

Navy Federal Credit Union
PO Box 3700
Merrifield, VA 22119-3700

Wells Fargo Bank, N.A.
c/o Freedman Anselmo Lindberg LLC
 1771 W. Diehl Road, Suite 150
 Naperville, IL 60563-4947

(p)WELLS FARGO BANK NA
WELLS FARGO HOME MORTGAGE
      AMERICAS SERVICING
ATTN BANKRUPTCY DEPT MAC X7801-014
3476 STATEVIEW BLVD
FORT MILL SC 29715-7203
